











STOCK OPTION GRANT NOTICE

UNDER THE PROPOSED 2011 BILLMYPARENTS, INC. EQUITY INCENTIVE PLAN


























BILLMYPARENTS, INC.

STOCK OPTION GRANT NOTICE

(2011 INCENTIVE PLAN)




BillMyParents, Inc., a Colorado corporation (the "Company"), pursuant to its
proposed 2011 Equity Incentive Plan (the "Plan"), hereby grants to Option holder
an option to purchase the number of shares of the Company's Common Stock set
forth below. This option is subject to all of the terms and conditions as set
forth herein and in the Stock Option Agreement, the Plan and the Notice of
Exercise, all of which are attached hereto and incorporated herein in their
entirety.




Option holder:  

Jonathan Shultz

Date of Grant:

August 4, 2011

Vesting Commencement Date:

August 4, 2011

Number of Shares Subject to Option:

1,800,000

Exercise Price Per Share:

$0.42

Expiration Date:

August 4, 2016




TYPE OF GRANT:

[X]

Incentive Stock Option

[]

Nonstatutory Stock Option

EXERCISE SCHEDULE:

[X]

Same as Vesting Schedule

[ ]

Early Exercise Permitted

VESTING SCHEDULE:   

50,000 shares vest on first through thirty-sixth months’ anniversary date of the
date of this grant.  

PAYMENT:  By one or a combination of the items described in the Stock Option
Agreement.




ADDITIONAL TERMS/ACKNOWLEDGMENTS:  The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, and the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Grant Notice, the Stock Option Agreement, and the Plan set forth
the entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of options previously granted and
delivered to Optionholder under the Plan.




BILLMYPARENTS, INC.







By: /s/ Mark Sandson

Mark Sandson, CEO

OPTIONHOLDER:







By: /s/ Jonathan Shultz

Jonathan Shultz




ATTACHMENT:

I  

Stock Option Agreement





2







ATTACHMENT I




STOCK OPTION AGREEMENT

BILLMYPARENTS, INC. 2011 EQUITY INCENTIVE PLAN

(INCENTIVE AND NONSTATUTORY STOCK OPTIONS)




Pursuant to the Stock Option Grant Notice ("Grant Notice") and this Stock Option
Agreement, BillMyParents, Inc., a Colorado corporation (the "Company") has
granted you an option under its 2011 Equity Incentive Plan (the "Plan") to
purchase the number of shares of the Company's Common Stock indicated in the
Grant Notice at the exercise price indicated in the Grant Notice. Defined terms
not explicitly defined in this Stock Option Agreement but defined in the Plan
shall have the same definitions as in the Plan.




The details of your option are as follows:




1.

VESTING. Subject to the limitations contained herein, your option will vest as
provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.




2.

NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your option
and your exercise price per share referenced in the Grant Notice may be adjusted
from time to time for Capitalization Adjustments, as provided in the Plan.




3.

RESERVED.




4.

METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise of
all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted under the Plan, which
may include one or more of the following:




(a)

In the Company's sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly, pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board which, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.




(b)

Provided that at the time of exercise the Common Stock is publicly traded, by
delivery of already-owned shares of Common Stock that either have been held for
the period required to avoid a charge to the Company's reported earnings
(generally six months) or were not acquired, directly or indirectly from the
Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. "Delivery" for these purposes, in the sole discretion of the Company
at the time your option is exercised, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, your option may not be exercised
by tender to the Company of Common Stock to the





3







extent such tender would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company's stock.

(c)

Provided that at the time of exercise the Common Stock is publicly traded,

by payment, in whole or in part, through the surrender of shares of Common Stock
then issuable upon exercise of the option having a Fair Market Value on the date
of option exercise equal to the aggregate exercise price of the option or
exercised portion thereof;




(d)

 Provided that at the time of exercise the Common Stock is publicly traded, by
payment, in whole or in part, through the delivery of a notice that you have
placed a market sell order with a broker with respect to shares of Common Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale;




(e)

By payment through any combination of the consideration provided in the
foregoing subparagraphs (a), (b), (c) and (d). Payment in the manner prescribed
by the preceding sentences shall not be permitted to the extent that the
Administrator determines that payment in such manner may result in an extension
or maintenance of credit, an arrangement for the extension of credit, or a
renewal of an extension of credit in the form of a personal loan to or for any
Director or executive officer of the Company that is prohibited by Section 13(k)
of the Exchange Act or other applicable law.




5.

WHOLE SHARES.  Your option may only be exercised for whole shares.




6.

SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act.  The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.




7.

TERM. The term of your option commences on the Date of Grant and expires upon
the EARLIEST of the Expiration Date indicated in the Grant Notice.

If your option is an incentive stock option, note that, to obtain the federal
income tax advantages associated with an "incentive stock option," the Code
requires that at all times beginning on the date of grant of the option and
ending on the day three (3) months before the date of the option's exercise, you
must be an employee of the Company or an Affiliate, except in the event of your
death or your Disability.  The Company has provided for extended exercisability
of your option under certain circumstances for your benefit, but cannot
guarantee that your option will necessarily be treated as an "incentive stock
option" if you provide services to the Company or an Affiliate as a Consultant
or Director or if you exercise your option more than three (3) months after the
date your employment with the Company or an Affiliate terminates.





4










8.

EXERCISE.

(a)

You may exercise the vested portion of your option (and the unvested portion of
your option if the Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b)

By exercising your option you agree that, as a condition to any exercise of your
option, the Company may require you to enter an arrangement providing for the
payment by you to the Company of any tax withholding obligation of the Company
arising by reason of (1) the exercise of your option, (2) the lapse of any
substantial risk of forfeiture to which the shares are subject at the time of
exercise, or (3) the disposition of shares acquired upon such exercise.

(c)

If your option is an incentive stock option, by exercising your option you agree
that you will notify the Company in writing within fifteen (15) days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

(d)

By exercising your option you agree that the Company (or a representative of the
underwriters) may, in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
you not sell, dispose of, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company held by you, for a period of time specified by the underwriter(s) (not
to exceed one hundred eighty (180) days) following the effective date of the
registration statement of the Company filed under the Securities Act. You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) which are consistent with the
foregoing or which are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your Common Stock until the end of such period.

9.

TRANSFERABILITY. Your option is not transferable, except by will or by the laws
of descent and distribution, and is exercisable during your life only by you.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise your option.

10.

RESERVED.




11.

CHANGE OF CONTROL.  In the event the Company undergoes an Acquisition (as
defined in Section 11(c)(i) of the Plan), all unvested options granted under
this Agreement shall become immediately vested at the closing of the
Acquisition.





5









12.

OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective shareholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

13.

WITHHOLDING OBLIGATIONS.

(a)

At the time your option is exercised, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a "cashless exercise" pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your option.

(b)

Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law.  If the
date of determination of any tax withholding obligation is deferred to a date
later than the date of exercise of your option, share withholding pursuant to
the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares shall be withheld solely from fully vested
shares of Common Stock determined as of the date of exercise of your option that
are otherwise issuable to you upon such exercise. Any adverse consequences to
you arising in connection with such share withholding procedure shall be your
sole responsibility.

(c)

Your option is not exercisable unless the tax withholding obligations of the
Company and/or any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares or
release such shares from any escrow provided for herein.

14.

NOTICES. Any notices provided for in your option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

15.

GOVERNING PLAN DOCUMENT.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject





6







to all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of your option and those of the Plan, the
provisions of the Plan shall control.





7

















8





